Case 3:18-cv-00667-CHB-CHL Document 55 Filed 02/05/19 Page 1 of 1 PageID #: 682




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF KENTUCKY
                                      LOUISVILLE DIVISION

   WEST AMERICAN INSURANCE                             )
   COMPANY, et al.,                                    )
                                                       )         Civil Action No. 3:18-CV-667-CHB
             Plaintiffs,                               )
                                                       )
   v.                                                  )       ORDER OF DISMISSAL OF
                                                       )    DEFENDANTS (FER) STUDIO, LLP,
   PEAK CONSTRUCTION, INC., et al.,                    )      AND DOUGLAS V. PIERSON
                                                       )        WITHOUT PREJUDICE
             Defendants.                               )

                                          ***    ***       ***    ***
        This matter is before the Court on Plaintiffs’ and Defendants (fer) Studio, LLP’s and

 Douglas V. Pierson’s Agreed Order of Partial Dismissal of Defendants (fer) Studio, LLP and

 Douglas V. Pierson [R. 40]. Having reviewed the Agreed Order, and the Court being otherwise

 sufficiently advised,

        IT IS HEREBY ORDERED as follows:

        1.         Plaintiffs’ claims against Defendants (fer) Studio, LLP and Douglas V. Pierson

 are VOLUNTARILY DISMISSED WITHOUT PREJUDICE. (fer) Studio, LLP and

 Douglas V. Pierson have agreed to be bound by the final ruling of this Court as it relates to

 coverage for Peak Construction, Inc.



              February 5, 2019




 cc:    Counsel of Record

                                                  -1-
